The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). The credible police testimony adduced at the hearing satisfied the People’s burden of establishing that defendant agreed to waive his Miranda rights. To the extent that defendant is arguing that suppression of his statement is warranted as a sanction for the loss of a Miranda warnings form, we find that argument without merit. Concur—Tom, J.P., Buckley, Sweeny and Moskowitz, JJ.